Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Shaft “14” (see p. 6, line 23)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tompkin (US 6177750 B1) in view of Tevaarwerk (US 6097115 A, hereinafter “Tevaarwerk”). 
Regarding claim 1, Tompkin teaches a rotor (Fig. 1, 10) for an electrical machine (Fig. 1, 1) with a non-through shaft (Fig. 1, 16) (“A rotor shaft of the machine is coupled to the rotor via an end plate. As a result, the rotor shaft does not pass through the center of all the lamination sheets”, col. 3, 12-14) 

    PNG
    media_image1.png
    630
    709
    media_image1.png
    Greyscale

intended to drive a transmission line (“One or both of the shafts 16 may be used to provide rotational driving effort to equipment or other loads (not shown) which are connected to the shaft(s) 16 either directly or by means of belts, gears, or the like”, col. 3, 31-34), 
comprising two half-shafts (Fig. 1, 16) enclosing a cylindrical magnetic mass (Fig. 1, 20), characterized in that the magnetic mass comprises at least two adjacent identical cells (Fig. 1, 24).
Tompkin does not teach the cells being configured to prevent propagation of metadamping in the rotor over a range of excitation frequencies of the transmission line, the range of rotation frequencies of the transmission line being hypercritical.
Tevaarwerk teaches a rotor for an electric machine (Fig. 1, 10) comprising multiple cells (Fig. 1, 30 “laminations”) with the cells being configured to prevent propagation of metadamping in the rotor over a range of excitation frequencies of the transmission line (“A method of tuning a rotor to reduce unwanted noise and vibration from a motor includes the steps of selecting a first motor, measuring the natural frequency of the rotor system of the motor, selecting an increment to the natural frequency, and adjusting the construction of a second motor in accordance with the direction of the desired increment. If the desired increment is downward in frequency, the length of the region of engagement of the laminations to the shaft is reduced. If the desired increment is upward in frequency, the length of the region of engagement of the laminations to the shaft is increased. The adjustment of the length of the region of engagement is accomplished by a very slight counterboring of the central hole of some number of laminations, the actual number depending upon whether the first motor included such counterbored laminations and whether the increment is up or down”, [abstract]) (i.e. the metadamping (“unwanted noise/vibration”) is moved to a desired frequency range by changing the structure of the cells (“laminations”))
the range of rotation frequencies of the transmission line being hypercritical (since the cells of Tevaarwerk shift the critical (“natural”) frequency down, the range of frequencies where metadamping is prevented is hypercritical).


    PNG
    media_image2.png
    381
    418
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor of Tompkin so that the cells where configured to prevent metadamping in a certain range as taught by Tevaarwerk.
This would have the advantage of moving the metadamping out of operating range to avoid the unwanted motor noise (“It is a still further object of the invention to provide a method of tuning a rotor to reduce unwanted noise and vibration from a motor”, col. 4, 32-34). 
Regarding claim 2, Tompkin in view of Tevaarwerk teaches the rotor according to claim 1. Tompkin further teaches wherein each cell contains at least one circular element (Fig. 1, laminations 24 are circular). 
Regarding claim 3, Tompkin in view of Tevaarwerk teaches the rotor according to claim 1. Tompkin further teaches wherein each cell includes at least two circular elements (Fig. 1, let one cell equal a set of two laminations). 
Regarding claim 4, Tompkin in view of Tevaarwerk teaches the rotor according to claim 3. Tompkin further teaches wherein the two circular elements identical or different outside diameters (Fig. 1, laminations 24 contain the same outside diameters) (“The laminations 24 may be different, although they are typically substantially identical to one another”, col. 3, 44-45). 
Regarding claim 5, Tompkin in view of Tevaarwerk teaches the totor according to claim 3. 
Tompkin further teaches wherein the two circular elements are made from identical materials or each circular element is made from a different material (Fig. 1, laminations 24 are made from the same material) (“The laminations 24 may be different, although they are typically substantially identical to one another”, col. 3, 44-45). 
Regarding claim 6, Tompkin in view of Tevaarwerk teaches the rotor according to claim 2. 
Tompkin further teaches wherein each circular element is produced from magnetic steel, copper or plastics material (“The laminations 24 are made of a ferromagnetic material such as electrical steel, iron, cobalt, nickel, or an alloy thereof”, col. 3, 42-44).
	Regarding claim 7, Tompkin in view of Tevaarwerk teaches the rotor according to claim 1.
Tompkin further comprising two short-circuit discs (Fig. 1, 28) and conductive bars (Fig. 1m 26) housed in the circular elements in order to form a squirrel cage (“The squirrel cage 22 includes a plurality of rotor bars 26 typically evenly-spaced about the periphery of the rotor core 12, and end rings 28 attached to each of the rotor bars 26”, col. 3, 50-52). 
Regarding claim 9, Tompkin in view of Tevaarwerk teaches the rotor according to claim 1. Tompkin further teaches a rotary electric machine (Fig. 1, 1). 
Regarding claim 10, Tompkin in view of Tevaarwerk teaches the rotary electrical machine according to claim 9. Tompkin further teaches the electrical machine being of the asynchronous type with squirrel cage (“The squirrel cage 22 includes a plurality of rotor bars 26 typically evenly-spaced about the periphery of the rotor core 12, and end rings 28 attached to each of the rotor bars 26”, col. 3, 50-52) 
The examiner notes that it is inherent for squirrel cage rotors to be asynchronous. This is evidenced by the secondary reference Michael (US 20220294304 A1) (“Short-circuit rings are the connecting elements on the front end of the rotor for short-circuit rods disposed in axial slots to form a short-circuit cage of a squirrel-cage rotor (asynchronous machine/ASM)”, [0008]).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tompkin in view of Tevaarwerk and Chen (CN 106936258 A).
Regarding claim 8, Tompkin in view of Tevaarwerk teaches the rotor according to claim 1. 
Tompkin does not teach wherein the hypercritical rotation frequency range extends from 0 to 500 Hz.
Chen teaches an electrical machine wherein the stable rotational output frequency extends to 500 Hz (“The generator can stably output electric energy with a frequency of 500Hz, a voltage of 400V and a power of 80kW at a rated speed of 7500r/min”, [abstract]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the cells of Tompkin in view of Tevaarwerk to have a hypercritical rotation frequency range of up to 500 Hz as taught by Chen.
This would have the advantage of allowing the rotor to be used in high-speed applications (“The invention discloses a turbojet generator for high-speed aerospace”, [0022]). 
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tompkin in view of Tevaarwerk and Kobayashi et al. (US 20170141706 A1, hereinafter “Kobayashi”).
Regarding claim 11, Tompkin in view of Tevaarwerk teaches a mechanical system comprising the rotary electrical machine according to claim 9. 
Tompkin does not teach and a mechanical device comprising a transmission shaft, the transmission shaft being connected to one of the rotor half-shafts.
Kobayashi teaches a transmission shaft (Fig. 1, 37) connect to a rotor shaft (Fig. 1, 55).

    PNG
    media_image3.png
    563
    680
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the mechanical device of Tompkin in view of Tevaarwerk by connecting the rotor shaft to a transmission shaft as taught by Kobayashi. 
This would have the advantage of helping to implement the electric motor being used to drive another device. 
Regarding claim 12, Tompkin in view of Tevaarwerk teach the rotary electrical machine of claim 9. 
Tompkin does not teach a motor-compressor set with a compressor section and electrical machine driving said compression section. 
Kobayashi teaches a motor-compressor set (“Additionally, in the present embodiment, the constant-speed rotor shaft 53 (constant-speed rotor extension shaft 55) is inserted through the shaft insertion hole 74 of the variable-speed rotor shaft 73, and the constant-speed electric motor 51, the variable-speed electric motor 71, the transmission device, and the compressor C are arranged linearly in that order from the left side in FIG. 1”, [0120]) with a compressor section (Fig. 1, C) and electrical machine driving said compression section (Fig. 1, 71 drives C via the shaft 55).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electrical machine of Tompkin in view of Tevaarwerk by having the rotor drive a compressor as taught by Kobayashi. 
This would have the advantage of making the device more marketable by incorporating it into a more practical design.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tevaarwerk in view of Tompkin.
Regarding claim 13, Tevaarwerk teaches a method for sizing a rotor (Fig. 1, 10) for an electrical machine driving a transmission line (Fig. 1, 12), characterized in that the method comprises a sizing of a cell so as to prevent the propagation of metadamping in the rotor over a range of excitation frequencies of the transmission line (“A method of tuning a rotor to reduce unwanted noise and vibration from a motor includes the steps of selecting a first motor, measuring the natural frequency of the rotor system of the motor, selecting an increment to the natural frequency, and adjusting the construction of a second motor in accordance with the direction of the desired increment. If the desired increment is downward in frequency, the length of the region of engagement of the laminations to the shaft is reduced. If the desired increment is upward in frequency, the length of the region of engagement of the laminations to the shaft is increased. The adjustment of the length of the region of engagement is accomplished by a very slight counterboring of the central hole of some number of laminations, the actual number depending upon whether the first motor included such counterbored laminations and whether the increment is up or down”, [abstract]) (i.e. the metadamping (“unwanted noise/vibration”) is moved to a desired frequency range by changing the structure of the cells (“laminations”)), 
the rotation frequency range of the transmission line being hypercritical (since the cells of Tevaarwerk shift the critical (“natural”) frequency down, the range of frequencies where metadamping is prevented is hypercritical).
 Tevaarwerk does not teach the rotor comprising two half-shafts enclosing a cylindrical magnetic mass comprising at least two adjacent identical cells.
Tompkin teaches a rotor (Fig. 1, 10) for an electrical machine (Fig. 1, 1) comprising two half-shafts (Fig. 1, 16) enclosing a cylindrical magnetic mass (Fig. 1, 20), comprising at least two adjacent identical cells (Fig. 1, 24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Tevaarwerk so that the rotor was two half-shafts enclosing a mass of cells as taught by Tompkin.
This would have the advantage of reducing the mechanical stress on the rotor cells (“The conventional method of attaching the shaft to the core through a central hole has the drawback of inducing a stress concentration in the laminations. It is well known that the presence of even a very small hole at the axis of a rotating disc will cause the stress of the material bounding the hole to double when compared with the stress at the center of a solid disk. See, e.g., Adel S. Saada, Elasticity: Theory and Applications, p. 337 (1983). Thus the central hole in the laminations leads to high tangential stresses in the lamination material in the vicinity of the hole. These high stresses can lead to failure of the rotor, due to radial cracks in the laminations”, col. 1, 34-45). 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tevaarwerk in view of Tompkin and Chen.
Regarding claim 14, Tevaarwerk in view of Tompkin teaches the method according to claim 14. 
Tevaarwerk does not teach wherein the hypercritical rotation frequency range extends from 0 to 500 Hz.
Chen teaches an electrical machine wherein the stable rotational output frequency extends to 500 Hz (“The generator can stably output electric energy with a frequency of 500Hz, a voltage of 400V and a power of 80kW at a rated speed of 7500r/min”, [abstract]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the cells of Tevaarwerk in view of Tompkin to have a hypercritical rotation frequency range of up to 500 Hz as taught by Chen.
This would have the advantage of allowing the rotor to be used in high-speed applications (“The invention discloses a turbojet generator for high-speed aerospace”, [0022]). 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tevaarwerk in view of Tompkin and Nakamura et al. (US 6404091 B1).
Regarding claim 15, Tevaarwerk in view of Tompkin teaches the method according to claim 13. 
Tevaarwerk does not teach wherein the sizing of the cell including at least one circular element is done analytically using a beam model.
Nakamura teaches a method of using a beam model in rotor design (“The resonance of the coil ends of the stator windings 21 in the radial direction of the stator core 22 may be expressed using a model of a beam which is supported at one end and which has a weigh m”, col. 6, 38-41) (“Therefore, the natural frequency fz in the radial direction Z is 9100 [Hz]. From equation (1), a corresponding speed n of the rotor 3 is 15200 rpm which lies outside the speed range of the ac generator when the automotive vehicle runs on the normal road (i.e., 1200 rpm to 15000 rpm). Increasing the angle .theta. above 100.degree. will cause the height h of the beam, as shown in FIGS. 6 and 7, to be decreased, which results in an increase in natural frequency fz, thereby preventing the coil ends from resonating further”, col. 6, 59-67). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Tevaarwerk in view of Tompkin to include a beam model as taught by Nakamura. 
	This would make the method more precise by introducing further analytical methods into the design process. 
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liao et al. (US 20100231069 A1) teaches a rotor (Fig. 2A, 7) comprising two half shafts (Fig. 2A, 11 and 13) enclosing repeating cells where each cell is composed of cylindrical elements with different diameters. 

    PNG
    media_image4.png
    369
    601
    media_image4.png
    Greyscale


	Gundel et al. (WO 2017157384 A1) teaches a rotor configured to operate above the natural frequency of the system (“While previously known solutions achieve decoupling at frequencies below this natural frequency, the claimed solution operates above the natural frequency, i.e. supercritically”, [0027]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834